DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
New claim 25 is withdrawn in view of Applicant’s species election summarized in the previous action.

Claims Status
Claims 21-25 are new.
Claims 2, 4, and 19-20 are canceled.
Claims 5-7 and 25 are withdrawn.
Claims 1, 3, 8-18 and 21-24 are under examination.

Priority
Applicant’s Arguments: As an initial matter, the Examiner argued that priority could not be given to the earliest parent application because the Examiner did not consider the claims to have adequate support and enablement based on the original application. The Examiner’s position, insofar as applied to the claims as amended, is respectfully traversed in that the present claims are completely supported in the original application, and Applicant is thus entitled to full priority. Indeed, the paragraph at page 3, line 20 of the original specification sets forth the following aspects of the claimed invention:
Another object of the invention is the use of the polypeptide of SEQ ID NO: 3 or 35 or a variant thereof, to produce a monoclonal antibody, and the monoclonal antibodies so produced are also an object of the invention. The person skilled in the art is aware of the methods allowing producing monoclonal antibodies, using the plasmocyte and hybridoma technique. The invention encompasses the use of these methods to produce antibodies specifically directed against the polypeptide of SEQ ID NO: 3 or 35 or a variant thereof. It is also within the scope of the invention to produce polypeptides or monoclonal antibodies through genetic engineering based on nucleic acid sequences coding for the specific polypeptide or antibody, owing the determination and disclosure of the CDRs of the VH and VL. It is also within the scope of the invention to provide for antibody fragments and/or humanized antibodies or antibody fragments with a variable region specific to the linear epitope of the invention, a fragment or a variant thereof. The term “binding polypeptide” will be used herein to encompass antibodies and antibody.
Similarly, the original specification also discloses other aspects of the claimed invention included in Claims 1 and 3 and the dependent claims at page 7, lines 5, as follows:
In an embodiment of the invention, the compositions and methods are for the treatment of cancers expressing or over-expressing netrin-1, wherein this expression or over-expression is linked to the cancer itself, or is induced by a chemotherapeutic drug treatment alone, or both.
In short, contrary to the Examiner’s position, the present claims obtain full support from the original application, and the priority date of the present claims is the same as that of the parent application.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  For the reasons of record, since the claims stand rejected on either or both grounds of 112(a), no priority can be given to said claims. Mere verbatim recitation of claim language does not equate to adequate enablement or description. See below for the reasons this rejection(s) stands.  Thus, the U.S. effective filing date of the claims under examination above is set at 10/18/2019.  

Objections Maintained
Specification
The use of the terms TWEEN (Pg. 28) and TRITON (33), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Applicant’s Arguments:  In the Official Action, the Examiner objected to the specification with regard to the usage of the trademarks “TWEEN” and “TRITON”. The Examiner indicated that such trademarks needed to be “capitalized wherever appearing” or “include a proper symbol indicating use in commerce” such as ®. The Examiner’s objection is respectfully traversed since the term “TWEEN” is used in capital letters and is accompanied by the “®” at all 7 locations where this term is used, and “TRITON” also includes capital letters and the symbol ® in the two locations where itis used. Applicant has properly used the trademarks, and the Examiner’s objection on this basis has been respectfully traversed.
Examiner’s Response to Traversal:  This objection stands since no generic terminology for the two marks was added to the specification.  See the previous objection.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 3 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 19 under 35 U.S.C. 102a1 as being anticipated by Mehlen (WO2007/099133, published 09/07/2007) is withdrawn in view of Applicant’s amendments.

Double Patenting
The rejection of claims 1 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9895439 in view of Mehlen (WO2007/099133, published 09/07/2007) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 3, 8-18 and 21-24 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer in a subject therewith, wherein the cancer expresses both netrin-1 and a netrin-1 receptor, with an antibody comprising all parental CDRs, does not reasonably provide enablement for related methods that use an antibody without all parental CDRs, treat a cancer that does not express both netrin-1 and a netrin-1 receptor, or that seek to prevent cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  In the Official Action, the Examiner rejected Claims 1-4 and 8-20 under 35 USC 112 on the basis of lack of enablement. However, the Examiner also acknowledged that the claims were enabled with regard to the case wherein the cancer expresses both netrin- 1 and a netrin-1 receptor, and this is now embodied in the present claims. As a result, the Examiner’s rejection on the basis of enablement is respectfully traversed and should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive for the reasons below which were previously made of record.
In the claims rejected above, none require that the antigen binding fragment contain the six CDRs stated.  Rather, the antibody can contain these and the fragment can contain only half, for example.  Thus, for the claims above, this rejection must stand or be made for the reasons of record.  All parental CDRs must be present in the antibody molecules claimed for them to be predictably functional.  Applicant may consider changing the phrase antibody or antigen binding fragment thereof before the recitation of CDR structures or VH and VL regions to “antibody and antigen binding fragment thereof comprise”, for example.  Alternatively, Applicant can consider adding the term each before comprises following antigen binding fragment thereof to make clear that both must have the six CDRs or both VH and VL recited.
In addition, it is noted that claim 17 has been amended to remove the previous CDRs.  Thus, the claim now allows for mutation of the CDRs of each VH and VL recited owed to 85% identity thereto being allowed.  This is not enabled as mutation of CDRs leads to unpredictable results.  See the work of Rudikoff cited in the previous action on page 23 in which CDR mutation harmed antibody binding.  Thus, as broadly as this claim is currently written, allowing for CDR mutation, the claim is not enabled to its full scope.

Claims 1, 12, and 15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s Arguments:  In the Official Action, the Examiner rejected Claims 1-3, 12, 15, and 19-20 under 35 USC 112 as failing to comply with the written description requirement. This rejection, insofar as applied to the claims as amended, is respectfully traversed for the following reasons.
In the Official Action, the Examiner stated at the bottom of page 17 that: “An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613."
In this regard, as indicated above, the claims as amended are completely supported in the original application in all respects. As a result, there is clearly support in the original application for the different structural, physical, and functional characteristics of the invention as presently claimed.
Indeed, the specification supports present Claim 1 which is now directed to a method of using monoclonal antibodies or antigen-binding fragments thereof that structurally comprise VH and VL domains, each one comprising the required 3 CDRs and providing the presence of complete VH and VL with complete set of CDRs. Claim 1| further provides another structural feature, namely the sequence of the binding region of netrin-1 to which said monoclonal antibodies or fragments thereof that structurally comprise a VH and a VL domains can bind to. The specification also provides data on several murine and humanized monoclonal antibodies and fragments Fab and Fab’2, that bind to these binding regions and are able to induce cell death or apoptosis due to inhibition of netrin-1 binding to its receptor. Further, the specification provides experiments showing that monoclonal antibodies encompassed by Claim 1 are capable of inducing a reduction of tumor growth.
Applicant was thus in complete possession of the claimed invention at the time of the original application, including structures of the relevant monoclonal antibodies and antigen-binding fragments thereof, the epitope or binding region structure, and the physical properties of these antibodies with respect to said binding region, as well as the functional characteristics of the antibody with respect to cell death induction. Applicant has thus completely disclosed the correlation between structural, physical and function as set forth in the criteria stated by the Examiner to provide a sufficient written description.
In other words, Claim 1 is supported by the finding, description and support of a combination of monoclonal antibodies or fragments having complete VH and VL regions, physically recognizing a specific binding region defined structurally by sequence, the functional result being the ability to inhibit interaction between netrin-1 and receptor on the cancer cells and in consequence to induce cell death of these cancer cells.
Applicant thus submits that the Examiner’s rejection on the basis of the written description requirement is respectfully traversed and should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
This rejection must stand for all claims above since these claims recite antibody genera not defined by a full set of parental CDRs for the reasons of record.  For claims that recite no CDRs, Applicant has only provided one species 4C11 to represent the genus of antibodies that bind the recited epitope.  For the reasons of record, this single species is not sufficient written description.  Applicant argues that knowledge of the epitope structure provides description of the antibody that binds thereto.  This is a flawed argument since no structure of the antibody is revealed by the structure of a complete separate molecule, in this case a peptide target of an antibody.  Thus, this argument is not persuasive.  Said another way, the epitope structure states what the antibody must do (function), not what the antibody is (structure).  
Applicant states they have numerous humanized antibodies and fragments thereof that meet the functional limitations of the instant claims. However, it appears all are based on a single murine antibody 4C11 and so all have the same CDR set.  Thus, again, only one species is taught to represent a broad genus and the claims clearly fail the written description requirement.  
Applicant then argues that they have set forth the correlation between structure and function required to satisfy the written description requirement.  They have not, as antibody function relies on its CDR set and the description of such set(s) is insufficient for the reasons previously stated and repeated above.  Thus, correlation between structure of function over the genus claimed has not bee provided as the claims do not all require the six CDRs disclosed by Applicant in each antibody molecule.
Thus, this rejection must stand for the reasons above and previously raised.

Claim Rejections - 35 USC § 102
Claims 1, 3, 8-14, 21 and 23 remain/are rejected under 35 U.S.C. 102a1 as being anticipated by Delcros (EP2893939, published 07/15/2015).
Applicant’s Arguments:  The Delcros EP 2893939 is an equivalent reference to the present application and has the same priority as the present claims. Moreover, for reasons as stated above, the present claims are fully supported in every respect by the original application and the Examiner’s refusal to grant priority is respectfully traversed and should be withdrawn. As a result, Delcros is removed as a prior art reference, and the Examiner’s rejections on the basis of Delcros are respectfully traversed and should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
All claims still fail the enablement and/or written description requirement as discussed above and so no claim receives the earliest priority date.  Therefore, Delcros still qualifies as prior art and so must be maintained for the reasons of record. Claims 21 and 23 are also rejected here for the reasons of record as the rejection previously made also encompasses their limitations.
With respect to the intended result at the end of amended claim 1, this will necessarily occur since all method steps are met.  Also, it is not given patentable weight since it only discusses the intended result of a method positively recited.

Claim Rejections - 35 USC § 103
Claims 1, 3, 8-18, 22 and 24 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Delcros (EP2893939, published 07/15/2015) in view of Gunther (US2016/0159902, published 06/09/2016).
Applicant’s Arguments:   The Examiner also rejects Claims 1-4 and 8-20 under 35 USC 103 as being obvious over Delcros in view of Gunther US 2016/0159902 (“Gunther”).
However, the Delcros EP 2893939 is an equivalent reference to the present application and has the same priority as the present claims. Moreover, for reasons as stated above, the present claims are fully supported in every respect by the original application and the Examiner’s refusal to grant priority is respectfully traversed and should be withdrawn. As a result, Delcros is removed as a prior art reference, and the Examiner’s rejections on the basis of Delcros are respectfully traversed and should be withdrawn.
Examiner’s Response to Traversal:  As stated above, the earlier priority date of the instant application is not granted in view of the lack of enablement and/or description of the claims and so Delcros is still prior art and the rejection stands for the reasons of record.
With respect to the intended result at the end of amended claim 1, this will necessarily occur since all method steps are met.  Also, it is not given patentable weight since it only discusses the intended result of a method positively recited.
Claims 22 and 24 are also rejected here for the reasons of record as the rejection previously made also encompasses their limitations.
Thus, the combined teachings above clearly render all claims supra obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642